UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8096


EDWIN MILTON; RASHAD FRAIERSON,

                Plaintiffs - Appellants,

          v.

MISS   BURWELL,  Treatment  Counselor;  MISS  FIELDS,  TPS
Supervisor; MR. G. BUGG, Grievance Coordinator; WILLIAMS,
Assistant Warden; PONTON, Warden; CHARLENE DAVIS, Regional
Director,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-01074-CMH-IDD)


Submitted:   June 14, 2010                 Decided:   June 30, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edwin Milton, Rashad Fraierson, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edwin Milton and Rashad Fraierson appeal the district

court’s order denying relief on their 42 U.S.C. § 1983 (2006)

complaint.      We have reviewed the record and find no reversible

error.     Accordingly we affirm for the reasons stated by the

district   court.      Milton v.   Burwell,   No.   1:09-cv-01074-CMH-IDD

(E.D. Va. Oct. 15, 2009).       We deny Appellants’ motion to compel.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2